Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David V. Sanker on 08/18/2022.
In the claims, amend the claims as indicated below:
(Currently Amended) A method of using natural language for visual analysis of datasets, comprising: 
at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors:
	receiving user input to specify a data source;
	receiving a first user input in a first region of a graphical user interface to specify a natural language command related to the data source;
	determining, based on the first user input, that the natural language command includes a table calculation expression, wherein the table calculation expression specifies a change in aggregated values of a first data field from the data source over consecutive time periods, and each of the time periods represents a same amount of time;
	in accordance with the determination:
		identifying a second data field from the data source, wherein the second data field is distinct from the first data field and the second data field spans a range of dates that includes the time periods;
		aggregating values of the first data field for each of the time periods in the range of dates according to the second data field;
		computing a respective percentage difference between the aggregated values for each consecutive pair of the time periods;
		generating a data visualization that includes a plurality of data marks, each of the data marks corresponding to one of the computed percentage differences 
		displaying the data visualization.
4. (Canceled).
5. (Canceled).
11. (Currently Amended) The method of claim 1, further comprising:
receiving a second user input replacing with a set of periods 
in response to the second user input:
	for each of the second time periods, aggregating values of the first data field for the second amount of time;
	computing a respective first percentage difference between the aggregated values for consecutive pairs of the second time periods;
	generating a second data visualization that includes a plurality of second data marks, each of the second data marks corresponding to a respective [[the]] computed first percentage difference 
	displaying the second data visualization.
12. (Currently Amended) The method of claim 11, wherein: 
the second user input includes a user command to replace a first amount of time, for the consecutive time periods, with 
the second user input is received in the first region of the graphical user interface.
13. (Currently Amended) The method of claim 11, wherein the second user input comprises user specification second 
14. (Currently Amended) The method of claim 1, further comprising: 
receiving a third user input in the first region to specify a natural language command related to partitioning the data visualization with a third data field, wherein the third data field is a dimension; and
in response to the third user input:
	sorting data values of the first data field by the third data field;
	for each distinct value of the third data field:
		aggregating corresponding values of the first data field; and
		computing a respective first percentage difference between the aggregated values for each consecutive pair of the time periods;
	generating an updated data visualization that includes a plurality of third data marks, each of the third data marks corresponding to first percentage difference; and
	displaying the updated data visualization.
16. (Currently Amended) A computing device, comprising:
one or more processors;
memory coupled to the one or more processors;
a display; and
 one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for:
	receiving user input to specify a data source;
	receiving a first user input in a first region of a graphical user interface to specify a natural language command related to the data source;
	determining, based on the first user input, that the natural language command includes a table calculation expression, wherein the table calculation expression specifies a change in aggregated values of a first data field from the data source over consecutive time periods, and each of the time periods represents a same amount of time;
	in accordance with the determination:
		identifying a second data field from the data source, wherein the second data field is distinct from the first data field and the second data field spans a range of dates that includes the time periods;
		aggregating values of the first data field for each of the time periods in the range of dates according to the second data field;
		computing a respective percentage difference between the aggregated values for each consecutive pair of the time periods;
		generating a data visualization that includes a plurality of data marks, each of the data marks corresponding to one of the computed percentage differences 
		displaying the data visualization.
18. (Canceled).
20. (Currently Amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by a computing device having one or more processors, memory, and a display, the one or more programs comprising instructions for:
receiving user input to specify a data source;
receiving a first user input in a first region of a graphical user interface to specify a natural language command related to the data source;
determining, based on the first user input, that the natural language command includes a table calculation expression, wherein the table calculation expression specifies a change in aggregated values of a first data field from the data source over consecutive time periods, and each of the time periods represents a same amount of time;
in accordance with the determination:
	identifying a second data field from the data source, wherein the second data field is distinct from the first data field and the second data field spans a range of dates that includes the time periods;
	aggregating values of the first data field for each of the time periods in the range of dates according to the second data field;
	computing a respective percentage difference between the aggregated values for each consecutive pair of the time periods;
	generating a data visualization that includes a plurality of data marks, each of the data marks corresponding to one of the computed percentage differences 
	displaying the data visualization.

Allowable Subject Matter
Claims 1-3, 6-17 and 19-20 are allowed (claims 4, 5 and 18 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“aggregating values of the first data field for each of the time periods in the range of dates according to the second data field;
computing a respective percentage difference between the aggregated values for each consecutive pair of the time periods;
	generating a data visualization that includes a plurality of data marks, each of the data marks corresponding to one of the computed percentage differences 
The closest prior art, Mustafi (US 2021/0042308 A1), discloses similar features of a GUI interface for a natural language query (paragraphs 0031, 0054). However, Mustafi does not explicitly teach:
“aggregating values of the first data field for each of the time periods in the range of dates according to the second data field;
computing a respective percentage difference between the aggregated values for each consecutive pair of the time periods;
	generating a data visualization that includes a plurality of data marks, each of the data marks corresponding to one of the computed percentage differences 
Another close prior art, Kim (US 2016/0070430 A1), discloses similar features of computing a respective difference between aggregated values for each consecutive pair of time periods (figure 3, par. 0083). However, Kim does not explicitly teach:
“aggregating values of the first data field for each of the time periods in the range of dates according to the second data field;
computing a respective percentage difference between the aggregated values for each consecutive pair of the time periods;
	generating a data visualization that includes a plurality of data marks, each of the data marks corresponding to one of the computed percentage differences 

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“aggregating values of the first data field for each of the time periods in the range of dates according to the second data field;
computing a respective percentage difference between the aggregated values for each consecutive pair of the time periods;
	generating a data visualization that includes a plurality of data marks, each of the data marks corresponding to one of the computed percentage differences Prima Facie Case of Obviousness cannot be established.

Claims 16 and 20 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165